FERGUSON, Judge
(specially concurring).
I am still firmly of the view that, for the purpose of attorney’s fees, a defendant does not become a prevailing party on the merits where a plaintiff voluntarily dismisses the complaint without prejudice. In such cases the court should, in the exercise of its discretion, award reasonable fees as costs where it would be inequitable not to do so. McKelvey v. Kismet, Inc., 430 So.2d 919 (Fla. 3d DCA) (Ferguson, J., dissenting), review denied, 440 So.2d 352 (Fla.1983). A rigid rule of law is not workable, as evidenced by the tumultuous inconsistency in the case law.
I agree to reverse and remand, not for the court to decide whether appellant is a prevailing party, but for the court to determine whether the circumstances are such that it would be unfair not to compensate Aristar for the cost of defending.